Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the application’s communication filed on 12/10/2020. 
Claims 1-20 are pending.
Claim Objections
1.	Claim 1 objected to because of the following informalities:  Claim 1 recites: “. . .  transitioning to an RRC idle mode or an RRC inactive mode based on the RRC connection [celease] message, etc.”  it appears the bracketed underlined word means to read “release”. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2.	Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over DONG, et al. (US 2018/0352480 A1), hereinafter (“DONG”), in view of Qualcomm Incorporated, "Enhancement to Dedicated Priority Signaling", 3GPP TSG RAN WG2 Meeting #92, R2-156794,  Anaheim, USA, November 16-20, 2015), hereinafter (“Qualcomm_ R2-156794”).

Claim 1
DOND discloses a method, performed by a terminal in a wireless communication system (fig.1, UE 150, the method comprising: 
transmitting, to a first cell, capability information of the terminal comprising information on whether the terminal supports plurality of cell reselection priorities (CRPs) (par. 0056, the PS-LTE terminal may notify itself to the network by including a PS-LTE UE indication in the UE capability information at initial connection; also see par. 0093, transmit UE capability information including a PS-LTE UE indication to the base station); 
indicating to apply CRP broadcast in system information, based on the capability information of the terminal]; (par. 0065, With reference to FIG. 7, the base station 410 may transmit the PS-LTE terminal 400 an RRC connection release message including priority information, etc.; also see fig. 8A and par. 0070, although the base station transmits the terminal receiving the eMBMS service an RRC connection release message including priority information, the terminal may be configured to select the current frequency or determine that the current frequency has the highest priority by ignoring the priority information (third scheme);
 transitioning to an RRC idle mode or an RRC inactive mode based on the RRC connection [celease]  release message, and camping on a second cell (par. 0053, Upon reception of the RRC connection release message, the terminal makes a transition to the idle mode; par. 0067, Upon determining that the terminal is capable of receiving the PS-LTE service, the terminal determines whether it is receiving the eMBMS service (820). If not receiving the eMBMS service, the terminal performs cell reselection using the existing reselection priority);
receiving, from the second cell, system information; and determining, based on the system information, whether to apply a first CRP for an inter- radio access technology (RAT) frequency or a second CRP for at least one evolved universal mobile telecommunications system (UMTS) terrestrial radio access network (EUTRAN) frequency (par. 0041, The terminal should perform measurement for E-UTRAN inter-frequencies and inter-RAT frequencies (frequencies of different radio access technologies), which are indicated by system information and for which the terminal has 
DONG does not expressly disclose the connection release message explicitly includes an indication “indicating to apply CRP broadcast in system information, based on the capability information of the terminal”, i.e. indicating to ignore  cell selection priority information included in the RRC connection release message.
However, in the same field of endeavor, Qualcomm_ R2-156794 disclose enhancements to Dedicated Priority Signaling, wherein Qualcomm_ R2-156794 disclose: under some scenarios (e.g., load balancing via dedicated priority), the UE may not be allowed to reselect to any LTE inter-frequency cells, even though the UE is in the coverage of the inter- frequency cells listed in the system information, etc.,  In order to avoid the issue in Observation 2, the network has to coordinate the SI broadcast for cells over a very large distance, which is error-prone. Therefore, we propose the following enhancement to address Observation 2 with minimal network coordination burden. Proposal 1: RAN2 is requested to discuss the following: Introduce a new field useSystemInformationFrequencies in the dedicated priority signaling in RRCConnection Release message. - When this new field useSystemInformationFrequencies is not the UE shall o only consider all frequencies in system information for reselection evaluation, and update the priorities of the frequencies in system information based on dedicated priority signaling. If a frequency has dedicated priority, the UE shall apply the dedicated priority and ignore the corresponding priority in the system information (see section 2 in pages. 1-2).
Provided that DONG discloses the UE may be configured to ignore the cell reselection priority information included in a connection release message, as explained above, it would have been obvious to one of ordinary skills in the art before the effective filing date of the present invention to modify the connection release message of DONG by including explicit indication in the message indicating to the UE to ignore said cell selection priority information, as taught by Qualcomm_ R2-156794, so as to enable the UE to select LTE inter-frequency cells, for example, when the UE is in the coverage of the inter- frequency cells listed in the system information regardless of, or in addition to,  the cell being listed in the cell selection priority information, and further to perform said function with the minimal modification to the UE, for example, and thereby enhances the dictated cell selection priority signaling singling, as explained in the quoted portions of Qualcomm_ R2-156794 above.

Claim 2
DONG as modified further teaches [T]he method of claim 1, further comprising in case that the RRC connection release message comprises a value of a timer, starting the timer based on the value of the timer. (Qualcomm_ R2-156794, section 2, third paragraph 

Claim 3
DONG as modified further teaches The method of claim 1, wherein the system information is included in a system information block (SIB) 3 or a SIB 5. (DONG, par. 0041, The terminal should perform measurement for E-UTRAN inter-frequencies and inter-RAT frequencies (frequencies of different radio access technologies), which are indicated by system information and for which the terminal has priority information; also see Qualcomm_ R2-156794, section 2 third paragraph in pg.2, SI broadcast).

Claim 4
DONG as modified further teaches [T]he method of claim 3, wherein the SIB 3 comprises information on the second CRP of a serving frequency associated with the second cell, and wherein the second CRP of the serving frequency is determined based on at least one of a value of cellReselectionPriority or a value of cellReselectionSubpriority. (DONG, par. 0061, the base station 410 may transmit the PS-LTE terminal 400 an RRC connection release message including priority information 510 that assigns the highest priority to the current frequency supporting the eMBMS service (500). Then, the terminal in the idle mode may select a cell to camp on based on the received priority information according to the cell reselection procedure described above)

The method of claim 3, wherein the SIB 5 comprises information on the second CRP of the at least one EUTRAN frequency. (DONG, par. 0041, The terminal should perform measurement for E-UTRAN inter-frequencies and inter-RAT frequencies (frequencies of different radio access technologies), which are indicated by system information and for which the terminal has priority information).

Claim 6
The claim represents a wireless terminal, e.g. user equipment, recited in and performing the method of claim 1. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 1 above. DONG further discloses a user equipment comprising a at least one processor connected to a transceiver. See DONG, fig.12, controller 1210 connected to transceiver 1220.  

Claim 7
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 8
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.



The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 10
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 11
DOND discloses a method, performed by a base station associated with a first cell in a wireless communication system (fig.1, eNodeB 140), the method comprising: 
receiving, from a terminal, capability information of the terminal comprising information on whether the terminal supports plurality of cell reselection priorities (CRPs) (par. 0056, the PS-LTE terminal may notify itself to the network by including a PS-LTE UE indication in the UE capability information at initial connection; also see par. 0093, transmit UE capability information including a PS-LTE UE indication to the base station); and 
transmitting, to the terminal, a radio resource control (RRC) connection release message comprising an alternativeCRPindication parameter [indicating to apply CRP broadcast in system information, based on the capability information of the terminal]; (par. 0065, With reference to FIG. 7, the base station 410 may transmit the PS-LTE terminal 400 an RRC connection release message including priority information, etc.; also see fig. 8A and par. 0070, although the base station transmits the terminal receiving the eMBMS 
 wherein the terminal is transitioned to an RRC idle mode or an RRC inactive mode based on the RRC connection release message, camps on a second cell (par. 0053, Upon reception of the RRC connection release message, the terminal makes a transition to the idle mode; par. 0067, Upon determining that the terminal is capable of receiving the PS-LTE service, the terminal determines whether it is receiving the eMBMS service (820). If not receiving the eMBMS service, the terminal performs cell reselection using the existing reselection priority),
receives, from the second cell, system information, and determines, based on the system information, whether to apply a first CRP for an inter-radio access technology (RAT) frequency or a second CRP for at least one evolved universal mobile telecommunications system (UMTS) terrestrial radio access network (EUTRAN) frequency (par. 0041, The terminal should perform measurement for E-UTRAN inter-frequencies and inter-RAT frequencies (frequencies of different radio access technologies), which are indicated by system information and for which the terminal has priority information; par. 0080, When the configuration information is not included in the RRC connection release message, according to its internal settings without separate settings, the terminal may ignore the priority information included in the RRC connection release message and select the MBMS serving frequency or determine that the MBMS serving frequency has the highest priority. Or, according to operator settings, the terminal may ignore the priority information included in the RRC connection release message and 
DONG does not expressly disclose the connection release message explicitly includes an indication “indicating to apply CRP broadcast in system information, based on the capability information of the terminal”, i.e. indicating to ignore  cell selection priority information included in the RRC connection release message.
However, in the same field of endeavor, Qualcomm_ R2-156794 disclose enhancements to Dedicated Priority Signaling, wherein Qualcomm_ R2-156794 disclose: under some scenarios (e.g., load balancing via dedicated priority), the UE may not be allowed to reselect to any LTE inter-frequency cells, even though the UE is in the coverage of the inter- frequency cells listed in the system information, etc.,  In order to avoid the issue in Observation 2, the network has to coordinate the SI broadcast for cells over a very large distance, which is error-prone. Therefore, we propose the following enhancement to address Observation 2 with minimal network coordination burden. Proposal 1: RAN2 is requested to discuss the following: Introduce a new field useSystemInformationFrequencies in the dedicated priority signaling in RRCConnection Release message. - When this new field useSystemInformationFrequencies is not present, the UE behaviour is the same as the existing specification, as summarized in Observation 1. Otherwise, the UE shall o only consider all frequencies in system information for reselection evaluation, and update the priorities of the frequencies in system information based on dedicated priority signaling. If a frequency has dedicated priority, the UE shall apply the dedicated priority and ignore the corresponding priority in the system information (see section 2 in pages. 1-2).


Claim 12
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 13
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.




The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 15
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.

Claim 16
The claim represents the base station recited in and performing the method of claim 11. The claim is therefore rejected using the same grounds and motivation used for rejecting claim 11 above. DONG further discloses a base station comprising a at least one processor connected to a transceiver. See DONG, fig.12, controller 1240 connected to transceiver 1250.  

Claim 17
The claim is rejected using the same grounds and motivation used for rejecting claim 2 above.

Claim 18
The claim is rejected using the same grounds and motivation used for rejecting claim 3 above.


The claim is rejected using the same grounds and motivation used for rejecting claim 4 above.

Claim 20
The claim is rejected using the same grounds and motivation used for rejecting claim 5 above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDI ELHAG whose telephone number is (571)270-3187. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-2727904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAGDI ELHAG/           Primary Examiner, Art Unit 2641